Citation Nr: 0110598	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-12 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of 
pneumonia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty from December 1955 to 
September 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida, in which the RO determined that new and 
material evidence to reopen a claim of service connection for 
residuals of pneumonia had not been submitted.


FINDINGS OF FACT

1.  Service connection was previously denied for residuals of 
pneumonia in a June 1960 rating decision.  The veteran was 
notified in June 1960 but did not file a timely appeal.

2.  Evidence received since the time of the June 1960 rating 
decision is so significant by itself or in connection with 
evidence previously assembled that it must be considered in 
order to fairly decide the merits of the veteran's claim of 
service connection for residuals of pneumonia.


CONCLUSION OF LAW

New and material evidence has been received sufficient to 
reopen the claim of entitlement to service connection for 
residuals of pneumonia.  38 U.S.C.A. §§ 5108, 7105 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the RO denied the veteran's claim of 
entitlement to service connection for residuals of pneumonia 
in June 1960.  The veteran was notified of the rating 
decision and did not appeal the decision.  In October 1998 
the veteran requested to reopen his claim.  The RO, in a June 
1999 rating decision, determined that new and material 
evidence sufficient to reopen the claim had not been 
received.

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

The Board has reviewed the evidence received into the record 
since the June 1960 denial and finds that new and material 
evidence has been received to reopen the claim of service 
connection for residuals of pneumonia.  

The evidence received into the record since the June 1960 
denial includes: written statements from the veteran, his 
family and friends; private medical records dated November 
1990 to May 2000; VA outpatient treatment records dated March 
1990 to January 2000; and a January 2000 RO hearing 
transcript.  In his written statement the veteran indicated 
that he was hospitalized for pneumonia while in service and 
has had lung problems from that time to the present.  His 
family and friends wrote that the veteran did not have lung 
problems prior to service but has had lung problems since 
service.  Private medical records, dated November 1990 to May 
2000, and VA outpatient treatment records, dated March 1990 
to January 2000, show that the veteran was seen for pulmonary 
and respiratory disorders to include, pneumonia, chronic 
obstructive pulmonary disease (COPD), emphysema, sinusitis, 
bronchitis, allergic rhinitis, asthma and upper respiratory 
infections.  At the January 2000 RO hearing the veteran 
testified that his current respiratory and pulmonary problems 
are due to his pneumonia in service.  He listed his current 
symptoms and identified the physicians who treated him since 
service.  

This evidence bears directly and substantially upon the 
specific matter under consideration, and was not considered 
by the RO when it made its June 1960 rating decision.  
Moreover, it is so significant that it must be considered in 
order to decide fairly the merits of the claim.  This 
evidence therefore constitutes new and material evidence 
under 38 C.F.R. § 3.156(a), and the claim is thus reopened.


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for residuals of 
pneumonia is reopened and to this extent only, granted.


REMAND

In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(d)).  As new and 
material evidence has been received sufficient to reopen the 
veteran's previously denied claim and pursuant to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) a medical examination and a medical 
opinion are necessary to make a decision on the reopened 
claim.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should afford the veteran a VA 
respiratory and pulmonary examination.  
After reviewing the complete claims 
folder, to include the service medical 
records, the examiner should render 
opinions as to whether it is at least as 
likely as not that any current 
respiratory or pulmonary disabilities are 
related to his period of service.  The 
scientific basis for the opinions 
expressed must be provided.  All 
indicated special studies deemed 
necessary must be accomplished.  The 
claims folder must be made available for 
review in conjunction with the 
examination and the examiner should 
indicate in the examination report that 
the claims folder has been reviewed. 

a.  The examiner, after a complete 
examination, and following a review of 
the service medical records, should 
render an opinion as to whether the 
veteran currently has a respiratory and / 
or pulmonary disorder.  

b.  The examiner should specifically 
express an opinion as to the etiology of 
the veteran's respiratory and / or 
pulmonary disorder.  

c.  The examiner should specifically 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
respiratory and / or pulmonary disorder 
were incurred in or aggravated by his 
service.

d.  The examiner should specifically 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
currently has any residuals of pneumonia 
for which he was treated in service.  

2.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of the claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


